Citation Nr: 1704459	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  07-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tiffany Gilmartin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which confirmed and continued the previous denial of service connection for hepatitis C.

In September 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the electronic claims file.

This matter was previously before the Board. In October 2011, the Board reopened the previously denied claim of service connection for hepatitis C and remanded the claim to the agency of original jurisdiction (AOJ) for additional development. 

In a July 2014 decision, the Board denied the claim of service connection for hepatitis C. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which issued an April 2015 Order granting a Joint Motion for Remand (Joint Motion), vacating the July 2014 Board decision.

In May 2016, the Board remanded this matter for further evidentiary development. The AOJ continued the previous denial in a June 2016 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.


FINDINGS OF FACT

Hepatitis C was not present during service and is not etiologically related to any incident of active duty service.



CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the instant case, VA's duty to notify has been satisfied through a notice letters dated November 2005 and March 2006, prior to the September 2006 rating decision, which fully addressed all notice elements. These letters informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. Additionally, as noted above, this matter has readjudicated several times, including in a June 2009 SSOC, October 2011 Board Remand, May 2013 SSOC, December 2013 SSOC, July 2014 Board decision, April 2015 Court decision, May 2016 Board remand, and June 2016 SSOC. Thus, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 .

Service treatment records (STRs) are associated with the claims file. All post-service treatment records and reports identified by the Veteran have also been obtained.

The Veteran reported that he received treatment at the Camp Pendleton Naval Hospital. Negative responses were received from both the National Personnel Records Center (NPRC) and from Camp Pendleton directly. In May 2012, NPRC responded negatively to a VA Personnel Information Exchange System (PIES) request for in-patient records from Camp Pendleton. In January 2013, Camp Pendleton responded to a request by explaining that it had no records whatsoever relating to the Veteran. In April 2013, the RO made a formal finding of unavailability of hospitalization records from Camp Pendleton. In April 2013, the Veteran was notified of the unavailability of those records and afforded the opportunity to submit those records himself. The Veteran responded in May 2013 by stating that his records had been destroyed in a fire. Camp Pendleton, however, in its January 2013 response simply noted that it had no records relating to the Veteran.

Pursuant to the Board's October 2011 remand, the Social Security Administration (SSA) records were obtained and associated with the Veteran's claims file.

VA sought a medical opinion in May 2009.  Pursuant to the April 2015 Order granting a Joint Motion, the Board requested an independent medical expert opinion in September 2015, which was obtained in November 2015. Following additional submissions and argument by the Veteran and his representative, the Board obtained addendum opinions in December 2015 and February 2016. In April 2016, the Veteran's attorney submitted duplicate service dental records and asserted for the first time that the Veteran "had numerous invasive dental procedures during his active duty time" and that these procedures were a risk factor for the development of the Veteran's hepatitis C. The attorney argued that nearly every one of more than 20 dental visits involved the use of hollow-bore needles and that it is reasonable to believe the Veteran was exposed to hepatitis during these in-service dental visits. Consequently, the Board remanded the claim for an additional medical opinion, which was obtained in June 2016. The medical opinions have been reviewed and found to be collectively adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual background

The Veteran asserts that he contracted hepatitis C during service. The Veteran has posited that hepatitis C may have resulted from treatment rendered in response to a motor vehicle accident during the Veteran's period of active service at Camp Pendleton. In the alternative, the Veteran's representative has asserted that the Veteran's hepatitis C may have resulted from several invasive dental procedures during active duty.

Turning to the evidence of record, a June 7, 1973 STR from Camp Pendleton indicates that the Veteran was in an auto accident the previous evening, sustaining injury to his clavicle and back. The impression was muscular strain and AC strain. A June 19, 1973 STR notes "close hepatitis contact." He received 5 cc of gammaglobulin. In August 1973, the Veteran reported decreased appetite, fatigue, weight loss and loose stools over a period of 2 to 3 months. An August 1973 discharge examination showed a 20 pound weight loss over 2 to 3 months, decrease in appetite, loose stools, and history of rheumatic fever. He was referred for an internal medicine consultation. The Veteran also reported fatigue despite good amount of sleep. History of rheumatic fever as child. No dizziness, shortness of breath. The examining physician diagnosed weight loss, rheumatic heart disease, and aortic stenosis secondary to rheumatic heart disease. Service dental records indicate that the Veteran received anesthesia and underwent extractions of several teeth on multiple occasions throughout service.

Following service, an October 2001 VA primary care note indicated that the Veteran had hepatitis C, "-blood exposure from job 1991 and 1996, diagnosed 1993." The Veteran reported that he "felt tired all the time."

A November 2001 VA gastroenterology consult note indicated that the Veteran's primary risk factors for hepatitis C include transfusion in 1972 and multiple situations in which, he as an immigration detention center employee, intervened in detainee fight. He has sustained a number of lacerations including a thumb laceration inflicted by a knife during a 1992 altercation.

In a December 2001 medical examination in conjunction with his application for SSA benefits, the Veteran explained that he did not know where he contracted hepatitis C, but the Veteran felt as if he contracted the virus during a post-service prison riot. 

A January 2002 letter from the Veteran's treating physician's assistant noted that treatment for hepatitis C began that month and was expected to last a minimum of 48 weeks. 

An October 2002 VA treatment records details that the Veteran explained that "his life changed drastically since he was diagnosed with hep[atitis] C in 1999."

The Veteran initially submitted a claim for service connection in March 2003. In his statement in support of his claim, the Veteran reported that he received a blood transfusion as a result of his in-service motor vehicle accident.

An October 2003 primary care note indicated that the Veteran said he was stabbed during a riot while on the job and that is how he contracted hepatitis C.

The Veteran submitted a statement from Dr. F.J., dated February 2006. In that statement, Dr. F.J. states "[the Veteran] presented with a history of Hepatitis C positive and stated at that initial visit he contracted hepatitis while still on active duty dating back to 1973."

An April 2007 letter from Dr. B.B indicated that he was involved in the care of the Veteran for further evaluation of chronic hepatitis C. Dr. B.B. saw him for the first time in May 2006 and follow up in August 2006. The Veteran reported that he was diagnosed with hepatitis C in 2000. He was treated with pegylated interferon and ribavirin for 47 weeks through the VAMC. Laboratory testing done in May 2006 showed a positive HCV RNA at 6,840,000 IU/mL. The Veteran reported he had a blood transfusion in 1972 in conjunction with his military service. He did not have any other risk factors for contracting hepatitis C. The Veteran's primary symptom is fatigue. His physical examination was unremarkable. A liver biopsy obtained in 2001 at the VA that was reviewed by our Liver Pathology Service demonstrated chronic hepatitis C with mild activity (grade 2) and no significant fibrosis (stage 1). Based on the information, Dr. B.B. opined that it is highly likely that the Veteran contracted hepatitis C through his military service. Studies have shown a higher incidence of hepatitis C in the military population compared to the civilian population.

In a June 2007 statement, the Veteran reported that he was taken to Camp Pendleton Naval Hospital by naval ambulance after an auto accident. He received an IV from navy personnel.  "Blood was given to me for blood I lost of [sic] blood from auto accident."

In his October 2007 Formal Appeal (VA Form 9), the Veteran reported that the October 2003 report of primary care visit was "not correct. Taken by a staff student medical report from (INS/U.S. DOJ)."

In November 2007, Dr. B.B. submitted an addendum to his April 2007 opinion. There, he explained that he was in receipt of the June 1973 service treatment record noting the Veteran's close contact with hepatitis and he noted that "[t]his is the basis on my thinking that he had contracted his hepatitis C while in the service."

In May 2009, a VA physician tendered an opinion as to whether hepatitis C was contracted in service. The physician reviewed the Veteran's claims file and concluded that it was less likely than not that the Veteran's hepatitis C was acquired in service. He explained that he could find absolutely no evidence of any blood transfusion in service and also stated that simply because the Veteran came in close contact with hepatitis C, as detailed in the service treatment records, that was not enough to conclude that hepatitis C was contracted in service.

During the September 2011 Board hearing, the Veteran reported that he never received a blood transfusion in service. Instead, he only received a needle and intravenous therapy (IV) as a result of his motor vehicle accident; however, he stated that he was administered the IV in an unsterile environment. 

A November 2015 independent medical expert (IME) opinion noted that the Veteran was involved in an auto accident in June 1973. Records of that event showed no documentation of blood transfusion. He apparently received IV medications emergently at the time but that would have been an unlikely source of HCV (hepatitis C virus) infection. Two weeks later, the Veteran received 5 cc of gammaglobulin intramuscularly as prophylaxis against hepatitis in view of a 'close hepatitis contact.' Gammaglobulin administration was potentially a risk factor for transmission of hepatitis C in 1973. Given, however, the volume of gammaglobulin injection, such risk would have been minimal. It is hard to comment on "close hepatitis contact" without further information regarding that contact.

The IME opined that there was less than a 50 percent chance that the Veteran's hepatitis is related to an event during his time in service. Blood transfusions prior to 1991 and illicit drug usage with a needle are major risk factors for hepatitis C exposure. High risk sexual activity including having multiple sexual partners, excessive tattooing and body piercing and occupational exposure to contaminated blood are less effective means of transmission based on epidemiologic studies. About 30 percent of patients with hepatitis C have no identifiable source of infection. Hepatitis C has an incubation period of 6 to 12 weeks; however, a large portion of patients do not develop symptoms following exposure and the disease remains silent. As there is no documentation of the Veteran receiving blood transfusion and as he received a small volume of immunoglobulin following the accident in 1973, it is unlikely that those were the underlying causes of hepatitis C. The cause of acquiring hepatitis C in the Veteran remains uncertain.

In a December 2015 addendum, the IME noted that Veteran's August 1973 symptoms of diminished appetite, weight loss, fatigue, and loose stools could have been due to a variety of different reasons. Loose stools are not a feature of acute hepatitis C. The time interval, however, between his involvement in an auto accident and onset of symptoms is within the incubation period of acute hepatitis C. The events of that accident overall do not suggest to me that those events significantly placed him at risk of acquiring hepatitis C.

In a February 2016 addendum, the IME reiterated his previous opinion regarding the entry of close hepatitis contact and report of symptoms. The examiner stated that, although the August 1973 STR is within the incubation period of acute hepatis C; however, if he already had symptoms for 2 to 3 months before presentation, then the interval is too short.

As indicated above, in April 2016, the Veteran's attorney asserted that the Veteran "had numerous invasive dental procedures during his active duty time" and that these procedures were a risk factor for the development of the Veteran's hepatitis C. The attorney argued that nearly every one of more than 20 dental visits involved the use of hollow-bore needles and that it is reasonable to believe the Veteran was exposed to hepatitis during these in-service dental visits. 

Accordingly, the AOJ obtained a VA opinion in June 2016. The examining physician reviewed the attorney's statement and responded that no evidence is provided that the facility this Veteran visited re-used needles. Also, if that had been the case, there would have likely been a rash of hepatitis C cases from that clinic, and no evidence was presented that such was the case. Also, the mere fact that needles were used that may have been reused is insufficient for me to be able to put at least 50 percent certainty that the hepatitis C was contracted in that manner. The risk of transmission, per medical literature, from a needlestick, is between 2 to 10 percent. So there would have to have been, 1) reused needles 2) from a hepatitis C positive patient for there to be only a 2 to 10 percent risk. As for the STR evidence, decrease in appetite, weight loss, loose stools and fatigue are all nonspecific symptoms. The June 1973 mention of close hepatitis contact does not specify which type of hepatitis-hepatitis B is more common than hepatitis C, per CDC (Center for Disease Control) reports. Thus, having an unspecified hepatitis contact does not give me 50 percent certainty that it was hepatitis C, and that this led to the Veteran's hepatitis C, as it does not state what type of close contact it was (sexual contact versus casual where no fluid exchange was likely to occur-hepatitis C is only transmissible via blood). Also, there was a hepatitis C exposure noted in 1991. He was diagnosed with hepatitis C in 1993. It is much more likely that a known hepatitis C exposure (as opposed to the military incidents which were all possible exposures) would have been the cause of his hepatitis C.

In a July 2016 letter, the Veteran's attorney argued that the VA must assist the Veteran in finding facility records that demonstrate that hollow bore and reusable needles were not in place at the time of his treatment as this is the basis for the June 2016 medical opinion denial.

IV.  Analysis

Recognized risk factors for contracting hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades. See VBA Manual M21-1, III.iv.4.I.2.e (last accessed October 3, 2016). According to the M21-1, hepatitis C is spread primarily by contact with blood and blood products. The highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987). Id.  The M21-1 further states that occupational exposure to hepatitis C may occur in the health care setting through accidental needle sticks. Id. Thus, a veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran. Id.  The M21-1 concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C. See VBA Manual M21-1, III.iv.4.I.1.k.

In this case, the Veteran has been diagnosed with hepatitis C. See, e.g., April 2007 Private Opinion of Dr. B. Accordingly, the element of service connection concerning current disability is met.

The STRs, however, do not show that the Veteran was diagnosed as having hepatitis C or liver problems in service. The Board acknowledges that in June 1973, a STR notes "close hepatitis contact"; however, the type of hepatitis suspected was not noted. Although the Veteran initially claimed that he underwent a blood transfusion in June 1973, he later testified that he only received intravenous medication.

Further, the Veteran has stated on multiple occasions to treating medical personnel that he suffered a "number of lacerations, including a thumb laceration inflicted by a knife" during post-service prison altercations, and that he believed that is how he contracted hepatitis C. See, e.g., October 2001 VA treatment note; December 2001 medical examination; October 2003 primary care note. Moreover, the medical evidence of record suggests that the Veteran was diagnosed with hepatitis C in 1993, approximately 20 years after service.

With regard to the medical opinion evidence, the Board finds that the November 2015 opinion provided by the independent medical expert (with addendums dated December 2015 and February 2016), as well as the June 2016 VA physician opinion, are adequate and reliable, and affords them great probative weight. These opinions reflect that the examiners reviewed the entire claims file and medical literature, and addressed each of the Veteran's (and his attorney's) contentions. Additionally, these opinions are consistent with the medical evidence of record.

On the contrary, the opinions provided by Drs. B.B. and F.J. relied on the Veteran's prior accounts of an in-service blood transfusion and 'close hepatitis contact' as the basis for concluding that the Veteran's hepatitis was contracted in service. As described above, the Veteran has testified that he did not receive an in-service blood transfusion. Further, it does not appear that either doctor reviewed the Veteran's post-service medical evidence, to include multiple reports of lacerations during altercations prior to his 1993 diagnosis of hepatitis C. Accordingly, the Board affords these medical opinions lesser probative weight. See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).

Regarding the attorney's statements that the Veteran contracted hepatitis C from possible exposure to unsterile IV and/or hollow-bore needles during medical treatment and dental work performed during service, this involves a complex medical issue that the attorney-and the Veteran-are not competent to address. They have no way of knowing, and they have provided no evidence establishing, that any needle or equipment reportedly used for purposes of providing treatment in service was actually contaminated with hepatitis C. Nor has Veteran been shown to have the medical training or expertise to render a competent opinion as to whether he may have contracted hepatitis C in the manner alleged, as this is a determination that is too complex to be made based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77.

Moreover, the Veteran and his attorney's statements were directly addressed by the IME and June 2016 examiner. As noted above, the IME indicated that, assuming that the Veteran received an IV following his motor vehicle accident in June 1973, this would have been an unlikely source of hepatitis C infection.  Additionally, the June 2016 examiner stated that, even assuming needles were reused and that a patient with hepatitis C was seen at the same dental clinic, there is still only a 2 to 10 percent chance that the Veteran would have contracted hepatitis C from this type of exposure.

In sum, the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C. As such, the benefit-of-the-doubt doctrine is not for application and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


